Citation Nr: 1730484	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for hyperhidrosis.

3.  Entitlement to service connection for a right ear disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, sleep disturbance, and personality disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for viral syndrome.

8.  Entitlement to service connection for rhinitis.

9.  Entitlement to service connection for bilateral plantar fasciitis.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for a left shoulder disability.

13.  Entitlement to service connection for a skin disability, to include tinea pedis.

14.  Entitlement to an effective date earlier than July 23, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2016 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran had initially filed separate claims for PTSD, to include depression, adjustment disorder, and depressive neurosis; personality disorder; and insomnia.  A claim for a psychiatric disorder encompasses all claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It is noted, however, that although a Veteran may only seek service connection for one psychiatric disorder, the claim is not limited only to that diagnosis, but is considered one for any mental disability that may be reasonably encompassed .  Id.  As such, the issues have been recharacterized as captioned above.

In the May 2012 Appeal to Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge of the Board in Washington, DC. However, in correspondence received in March 2017, the Veteran withdrew his request for a Board hearing. 

The issues on appeal had previously included the issues of service connection for tinnitus and residuals of a right hand fracture.  However, during the pendency of this appeal, by rating action dated in December 2016, the RO granted service connection for each, effective as of July 23, 2010.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

In February 2017, the Veteran timely filed a notice of disagreement as to the effective date for the award of service connection for tinnitus.  As will be discussed below, a Statement of the Case has not yet been issued.

Subsequent to the issuance of the January 2017 Supplemental Statement of the Case, the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration (AOJ), therefore, it may be considered by the Board.  See 38 C.F.R. § 20.1304 (2016).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for rhinitis, bilateral hearing loss, a skin disability, 
to include tinea pedis, and an earlier effective date for the grant of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's pre-existing acne increased in severity during his active service.

2.  The Veteran's pre-existing hyperhidrosis increased in severity during his active service.

3.  The Veteran's pre-existing right ear disability increased in severity during his active service.

4.  Resolving all reasonable doubt in the Veteran's favor, PTSD with anxiety, depression, and sleep disturbance is related to active service.

5.  The evidence of record fails to demonstrate that the Veteran has a disability manifested by headaches as a result of his period of active service.

6.  The evidence of record fails to demonstrate that the Veteran has a viral syndrome that is manifested as a result of his period of active service.

7.  The evidence of record fails to demonstrate that the Veteran has bilateral plantar fasciitis that is manifested as a result of his period of active service.

8.  The evidence of record fails to demonstrate that the Veteran has a right knee disability that is manifested as a result of his period of active service.

9.  The evidence of record fails to demonstrate that the Veteran has a left knee disability that is manifested as a result of his period of active service.

10.  The evidence of record fails to demonstrate that the Veteran has a left shoulder disability that is manifested as a result of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for acne have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria for the establishment of service connection for hyperhidrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  The criteria for the establishment of service connection for a right ear disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

4.  The criteria for the establishment of service connection for PTSD with anxiety, depression, and sleep disturbance are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for the establishment of service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for the establishment of service connection for viral syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for the establishment of service connection for plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  The criteria for the establishment of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  The criteria for the establishment of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

10.  The criteria for the establishment of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
By letter dated in July 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, organic diseases of the nervous system, and arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When no pre-existing condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b) (2016). 

Pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. §  3.306 (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §  3.306 (b).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Acne

The Veteran asserts that he has current acne that, while existing prior to active service, increased in severity beyond its natural progression during active service.

A review of the Veteran's service treatment records shows that his November 2004 report of medical examination revealed that clinical evaluation of the skin and face was within normal limits.  In the associated November 2004 report of medical history, the examiner elaborated that the Veteran had a history of acne, that was treated with antibiotics that were stopped in March 2004.

Service treatment records also reveal that in August 2005, the Veteran reported acne on the chin.  He was treated with topical medication.  In October 2005, he was treated for acne in the face, with papula, pustules, and a few cystic nodules.  There were hyperpigmented scars.  He was treated with topical Retin A and oral medication.  In November 2005 and January 2006, the treatment was reported not to be working.  

In August 2006, the Veteran was referred to a private medical care provider for consultation regarding his acne.  Treatment with Accutane was said to have been initiated.   A follow-up visit report dated in October 2006 shows that the Veteran was said to have decided to discontinue the use of Accutane.  

A service treatment records dated in February 2007 shows that the Veteran reported a two year history of acne.  He was said to have undergone several treatments, to include Doxycycline, Tetracycline, Aminicycline, and Retin A.  He described it as extremely painful and irritating when shaving.  Physical examination revealed acne on the face and back.  The diagnosis was acne, and continued medication was prescribed.

In June 2008, the Veteran reported that all medications had failed and that he would like to be seen by dermatology to try Accutane.  

Following service, VA outpatient treatment records dated in September 2009 show that the Veteran continued to experienced symptoms associated with his acne.  The Veteran reported being essentially clear after a five month course with Accutane, only to experience new lesions after discontinuing.  The diagnosis was acne and condyloma acuminate.  He was to treat with doxycycline and cryotherapy.  In October 2009, he reported that his acne was responding to treatment.  In March 2010 and June 2011, he reported that he was no longer responding to treatment, and his medications were adjusted.  

A VA skin diseases examination report dated in April 2012 shows that the Veteran was said to have acne that pre-dated active service.  He provided a history of mild acne prior to service, which flared in 2008 requiring a course of treatment with Accutane.  He was currently well-controlled on over-the-counter topical treatment.  The examiner opined that it was less likely than not that the Veteran's pre-existing acne was aggravated beyond its natural progression during active service.  The examiner added that the Veteran had one episode of acne treated in service in February 2007 with Retin A, benzoyl peroxide, and doxycycline, and that it improved with no further visits.  The examiner also noted that the natural progression was intermittent in this age group.

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  In this regard, while the November 2004 report of medical examination revealed that clinical evaluation of the skin and face was normal, the associated report of medical history shows a history of acne treated with antibiotics that were stopped in March 2004.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. § 1111; Wagner.  During service the service treatment records indicate that the Veteran complained of, and was treated for, increasingly severe acne that did not respond to numerous forms of treatments.  The Veteran has consistently asserted that his symptoms became worse during his period of active service.  He has competently and credibly reported the worsening of his acne.  See Barr, 21 Vet. App. at 311; Falzone v. Brown, 8 Vet. App. 398   (2005) (holding that the Veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).   Post-service VA treatment records note the continued efforts to treat his ongoing acne.  While the VA examiner in April 2012 concluded that it was less likely than not that the Veteran's pre-existing acne was aggravated beyond its natural progression during active service, "at least as likely as not" is not the correct standard in this type of case, but rather it must be clear and unmistakable that the disability did not undergo an increase in severity.  Therefore, and in accordance with 38 C.F.R. §  3.306, service connection for acne is established.

Hyperhidrosis

The Veteran asserts that he has hyperhidrosis that, while existing prior to active service, increased in severity beyond its natural progression during active service.

Pre-service treatment records from Mid-Atlantic Cardiothoracic Surgeons, Ltd., dated in March 2004 show that the Veteran underwent a bilateral sympathetic and multilevel intercostal nerve block operation for his diagnosed hyperhidrosis in February 2004.  A treatment record dated in March 2004 shows that the Veteran had done well following the procedure, and that his hands were dry and well-healed, and that his lungs were clear.  He was noted to be very happy with his dry hands.

A review of the Veteran's service treatment records shows that his November 2004 report of medical history, the examiner elaborated that the Veteran had a history of hyperhidrosis manifested by sweaty hands that had been treated by surgery in February 2004.  The condition was noted to have been much improved.

A service treatment records dated in July 2006 shows that the Veteran had experienced increased sweating that led to blistering and peeling of the skin from the feet and trunk.  An additional record dated in July 2006 shows that the Veteran had been on multiple topical creams, lotions, and powders, but continued to have severe sweating that led to multiple rashes on the trunk and feet.  He added that his feet would hurt all the time.  Physical examination of the feet revealed large areas of skin peeling away on both feet and too numerous to count papules with some excoriations noted.  There were no symptoms of infection and blistering noted. 

Following service, the April 2012 VA examination report shows a diagnosis of hyperhidrosis.  The Veteran was said to be able to handle paper or tools after treatment.  The examiner opined that it was less likely than not that the Veteran's pre-existing hyperhidrosis was aggravated beyond its natural progression during active service.  The examiner added that the Veteran's hyperhidrosis was present on entrance into active service and had persisted, with no evidence of a worsening during such time.  

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  In this regard, the November 2004 report of medical history showed a history of hyperhidrosis.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. § 1111; Wagner.  The Board notes that the pre-service March 2004 records from Mid-Atlantic Cardiothoracic Surgeons, Ltd. had shown that the Veteran had done well following surgery and that his hands were dry and well-healed.  During service the treatment records indicate that experienced severe sweating that led to multiple rashes on his trunk and feet, manifested by pain and large areas of peeling skin and papules too numerous to count.

The Veteran has consistently asserted that his symptoms became worse during his period of active service.  He has competently and credibly reported the worsening of his hyperhidrosis.  See Barr, 21 Vet. App. at 311; Falzone, 8 Vet. App. at 398.
The post-service April 2012 VA examination report showed a continued diagnosis of hyperhidrosis.  While the VA examiner concluded that it was less likely than not that the Veteran's pre-existing hyperhidrosis was aggravated beyond its natural progression during active service, the incorrect standard was applied and it was not shown that it was clear and unmistakable that the disability did not undergo an increase in severity.  Therefore, and in accordance with 38 C.F.R. §  3.306, service connection for hyperhidrosis is established.


Right Ear Disability

The Veteran asserts that he has a right ear disability that, while existing prior to active service, increased in severity during active service.

A review of the Veteran's service treatment records shows that his November 2004 report of medical examination revealed that clinical evaluation of the ears was within normal limits.  

A service treatment record dated in April 2007 shows that the Veteran was treated 
for reported headache in the right ear.  A history of infection and tubes when he was a child was noted.  The assessment was otitis media of the right ear.

A service treatment record dated in January 2009 shows that the Veteran reported a two to three day history of a right ear ache along with fluid drainage.  The assessment was tympanic membrane perforation of the right ear.  The examiner indicated that the findings were consistent with his history of severe ear pain followed by immediate relief and drainage.  The examiner added that the findings may have been old purulent material that hardened on the tympanic membrane, but differential also included cholesteoma and Barotrauma, given his intermittent ear pain since conducting combative class two to three months earlier wherein he had taken several hits to that ear.  

A February 2009 service treatment records showed follow-up treatment.  He was feeling somewhat better, but had some mild pain and ear fullness.  The assessment was resolving otitis media of the right ear.  In March 2009, he was treated for continued middle ear dysfunction.  He reportedly had a history of childhood ear infections, including multiple sets of pressure equalizing tubes.  He had fluid behind the tympanic membrane in the right ear recently and right ear pain.  The assessment was Eustachian tube dysfunction of the right ear.  In April 2009, he was assessed with an open wound of the right ear Eustachian tube, status post myringotomy.

The Veteran's April 2009 separation report of medical examination shows that clinical evaluation of the right ear was abnormal.  The examiner noted that it was status post myringotomy and granulation with drainage (pus in canal).  In the associated April 2009 report of medical history, the examiner noted that the Veteran had a torn right ear drum in November 2008.  It was also noted that he was being followed by the Georgia Ear Institute and that he may need tubes. 

Following service, a VA outpatient treatment record dated in September 2009 shows that the Veteran was said to have had a traumatic tympanic membrane perforation of the right ear from a blow to the side of the head during service.  He also was said to have had a history of ear disease since childhood.  The impression was Eustachian tube dysfunction, pressure equalization tube of the right ear.  

A VA traumatic brain injury evaluation report dated in September 2009 shows that the Veteran was said to have sustained injury in March 2007 and October 2008.  He described, in pertinent part, that during training at Fort Stewart, Georgia, he was repeatedly struck on the right side of his face, and it perforated the right tympanic membrane.  He added that he was treated for approximately six months, and then sent to a civilian provider.

A VA outpatient treatment record dated in March 2010 shows that the Veteran had the pressure equalization tube removed, but there was small central tympanic membrane perforation.

A VA outpatient treatment record dated in April 2011 shows that the Veteran had rimming of small central perforation of the right ear following onset of severe pain.  There was still a small central tympanic membrane perforation.  The impression was otitis externa.

The April 2012 VA examination report shows diagnoses of chronic nonsuppurative otitis media and ruptured right ear drum.  The Veteran provided a history of a ruptured right ear drum in October 2008 during training, as well as, intermittent middle ear infections.  Tympanostomy tubes as a child were noted.  The examiner opined that it was less likely than not that the Veteran's pre-existing right ear condition was aggravated beyond its natural progression during active service.  The examiner noted treatment in service in 2009 for perforation, otitis media, Eustachian tube dysfunction, and tympanostomy, but added that there was no evidence of aggravation beyond that natural progression of the disorder.

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  In this regard, while the November 2004 report of examination did not show a pre-existing right ear disorder, the service treatment records do show that the Veteran had a childhood history of a tympanostomy.  As such, there is no presumption of soundness at service entry with respect to this condition.  See 38 U.S.C.A. § 1111; Wagner.  During service the treatment records show that the Veteran sustained a perforated right ear drum following a blow to the head during training.  Additionally, the records show treatment for otitis media, Eustachian tube dysfunction, and perforated tympanic membrane, and tympanostomy.  The Veteran's symptoms have continued since service.  

The Veteran has consistently asserted that his right ear symptoms became worse during his period of active service.  He has competently and credibly reported the worsening of his right ear disorder.  See Barr, 21 Vet. App. at 311; Falzone, 8 Vet. App. at 398.  

The post-service April 2012 VA examination report showed a continued diagnosis of chronic nonsuppurative otitis media and ruptured right ear drum.  While the VA examiner concluded that it was less likely than not that the Veteran's pre-existing hyperhidrosis was aggravated beyond its natural progression during active service, the incorrect standard was applied and it was not shown that it was clear and unmistakable that the disability did not undergo an increase in severity.  Therefore, and in accordance with 38 C.F.R. §  3.306, service connection for a right ear disorder is established.

Psychiatric Disorder 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2016). 

Here, the Veteran contends that he has manifested a psychiatric disorder, to include PTSD, as a result of his period of active service.  Specifically, he indicated that he was treated for depression during service, to include difficulty with adjusting to the military lifestyle.  Additionally, he contends that he has manifested PTSD as a result of the death of several friends that were killed in Iraq.

The Veteran's Certificate Of Release Or Discharge From Active Duty (DD Form 214) shows that his decorations include the Global War On Terrorism Service Medal and the Iraq Campaign Medal With Campaign Star.  He was noted to have served in a designated imminent danger pay area with service in Iraq from January 2017 to April 2008.

A review of the Veteran's service treatment records reveals that in December 2006, he was given an assessment of depression and referred to Social Work Individual Counseling.  In December 2008, he sought help for anger management.

The Veteran's April 2009 report of medical examination shows that his summary of defects and diagnoses included depression, anxiety, and sleep disturbance.  He denied any homicidal or suicidal ideations.  This was reiterated in the associated April 2009 report of medical history, with a note indicating that he was being seen by a psychiatrist and social worker while being treated with medication.

Following service, VA outpatient treatment records dated in September 2009 and May 2010 show that the Veteran was seen for variously reported symptoms associated with a psychiatric disorder.  The diagnoses, respectively, were adjustment disorder and rule out PTSD.

A VA traumatic brain injury evaluation report dated in September 2009 shows that the Veteran was said to have sustained injury in March 2007 and October 2008.  It was described that the etiology of the injury was a bomb blast wave of a distance of 50 feet or more.  He was no knocked to the ground, and there was no loss or alteration of consciousness.  He was noted to have experienced some neurobehavioral symptoms.  He described infrequent headaches relieved by over-the-counter medication.  He also described that during training at Fort Stewart, Georgia, he was repeatedly struck on the right side of his face, and it perforated the right tympanic membrane.  He added that he was treated for six months and then sent to a civilian provider.  Physical examination was within normal limits.  The findings were not consistent with a diagnosis traumatic brain injury.  The assessment was depression and anxiety disorder (other than PTSD).

A VA PTSD examination report dated in April 2012 shows that the Veteran was said not to meet all the criteria for a diagnosis of PTSD.  He was, however, diagnosed with anxiety disorder.  There was no opinion provided as to the etiology of the anxiety disorder.

A private medical record from a physician in April 2017 shows that the Veteran was said to have a diagnosis of PTSD as specified under the criteria of the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  This physician also indicated that the Veteran's PTSD resulted from traumatic experiences he endured while deployed in Iraq from January 2007 to April 2008.  During this deployment, six fellow soldiers in his battalion were killed by improvised explosive device (IED) blasts.  When he returned home, he experienced difficulty reintegrating back into civilian life.  After leaving active service, his marriage ended in divorce, and he struggled for two and a half years with unemployment.  He was said to continue to grapple with intrusive, painful memories of the traumatic experiences he had while deployed in Iraq.  He had difficulty sleeping, with frequent nightmares.  He was said to be easily agitated, leading to frequent angry outbursts, was struggling with anxiety and depression, and was becoming socially isolated.  He was said to be currently receiving individual psychotherapy and medication management for treatment of his PTSD.

Having carefully considered the evidence of record, the Board finds that it is in favor of the Veteran's claim.  Here, the Board finds that the Veteran's service personnel records along with the report of the VA examiner in April 2012 and of the physician are sufficient to verify the stressors claimed by the Veteran, and to show that a nexus exists between the Veteran's in-service stressor (to include a fear of hostile military or terrorist activity) and his current diagnoses.

It is clear from a review of his history that the Veteran was exposed to traumatic events while deployed in Iraq, to include those involving actual or threatened death or serious injury, or threat to the physical integrity of self or others. 

The Board recognizes that the Veteran's April 2012 VA examination report did not provide a diagnosis of PTSD, but rather anxiety disorder.  However, that examination did not opine as to the etiology of the anxiety disorder, as such, the opinion is incomplete rendering it of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The most probative medical evidence from the non-VA examiner weighs in favor of the Veteran's claim.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving all reasonable doubt in his favor, the evidence of record sufficiently relates the Veteran's diagnosis of PTSD with anxiety, depression, and sleep disturbance to active service, and service connection is warranted.

The Board notes that the Veteran had sought service connection for a personality disorder over the course of this appeal.  Congenital and developmental defects, including personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303 (c) (2016).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86   (Fed. Cir. 2003) (the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  In this case, no acquired psychiatric disorder is shown to be superimposed on or in any way related to a personality disorder.  38 C.F.R. § 4.127 (20165; VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Therefore, service connection for a personality disorder would not be warranted as per this discussion.

Headaches

The Veteran asserts that he has a headache disability that is manifested as a result of his period of active service.  

A review of the Veteran's service treatment records shows that in November 2005, he was treated with over-the-counter for reported headaches.  In March 2007, he reported headaches, along with other gastrointestinal symptoms.  The assessment was gastroenteritis.

The Veteran's April 2009 report of medical examination shows that clinical evaluation of the head was normal.  The associated April 2009 report of medical history did not show any indication of a chronic headache disability.

Following service, a VA traumatic brain injury evaluation report dated in September 2009 shows that the Veteran was said to have sustained injury in March 2007 and October 2008.  It was described that the etiology of the injury was a bomb blast wave of a distance of 50 feet or more.  He was no knocked to the ground, and there was no loss or alteration of consciousness.  He was noted to experience some neurobehavioral symptoms.  He described infrequent headaches relieved by over-the-counter medication.  He also described that during training at Fort Stewart, Georgia, he was repeatedly struck on the right side of his face, and it perforated the right tympanic membrane.  He added that he was treated for six months and then sent to a civilian provider.  Physical examination was within normal limits.  The findings were not consistent with a diagnosis traumatic brain injury.

The April 2012 VA examination report shows that the Veteran reported experienced headaches when experiencing seasonal rhinitis.  They were said to occur one to two times per month and last approximately two hours.  The diagnosis was seasonal allergy related headaches.  The examiner concluded that the current headache condition was less likely as not incurred in or caused by headaches treated during active service.  The examiner explained that there was only one episode of headaches in 2005, and that the other headache treatment was associated with an upper respiratory infection, all of which had resolved and did not demonstrate chronicity.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a headache disability.  In this regard, while there was evidence of treatment for headaches in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and a current headache disability. 

The Board recognizes the Veteran's contentions that he has a headache disability as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 311.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

To the extent that the Veteran is able to observe continuity of headaches since service, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing only one report of headaches not associated with separate disease process) and post-service treatment records (showing no competent medical evidence linking the reported headaches to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.

Viral Syndrome

The Veteran asserts that he has a viral syndrome disability that is manifested as a result of his period of active service.  

A review of the Veteran's service treatment records shows that in January 2006, he was treated for an upper respiratory infection and a viral syndrome, not otherwise specified.  In February 2006, he was treated for symptoms associated with an upper respiratory infection.  In March 2009, he was treated for bilateral ear pain and a sore throat.  The assessment was upper respiratory infection with chronic Eustachian tube dysfunction.  An undated service treatment record shows that he was treated for symptoms associated with an upper respiratory infection, including fever and body aches.  The diagnosis was viral pharyngitis.

The Veteran's April 2009 report of medical examination shows that clinical evaluation of the throat, lungs, and chest was normal.  The associated April 2009 report of medical history did not show any indication of chronic viral syndrome or upper respiratory infection.

Following service, the April 2012 VA examination report shows that the Veteran was not diagnosed with any respiratory disorder.  The examiner indicated that the Veteran had one episode of viral upper respiratory symptoms in service which resolved with no residuals.  There was no pathology to render any respiratory condition.  The examiner concluded that a current respiratory disorder was less likely as not incurred in or caused by upper respiratory infection treated during active service.  The examiner explained that there was only one episode of viral syndrome in January 2006 that was treated, had resolved, and did not demonstrate chronicity.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection a viral syndrome.  In this regard, while there was evidence of treatment for a viral syndrome and upper respiratory infections in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and a current disability.  In this regard, there is no persuasive medical evidence that indicates the Veteran has a current disability manifested by a viral syndrome.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran is certainly capable of reporting he has/has had a viral syndrome, see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (showing no chronic disability at separation from service) and post-service treatment records (showing no competent medical evidence linking the asserted disability to service) outweigh the Veteran's contentions.

A basis upon which to grant the Veteran's service connection claim for a viral syndrome has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.

Plantar Fasciitis

The Veteran asserts that he has bilateral plantar fasciitis that is manifested as a result of his period of active service. 

A review of the Veteran's service treatment records shows that in November 2005, he was treated for reported medial fallen arches of the feet.  There was no stiffness of the feet.  There was foot pain.  The tendon below the ankle did not slip out of place.  There was bone pain in the foot, but no bone pain in the heel.  There was no foot muscle cramps or change in the arch of the foot.  The foot did not appear
Deformed.  There was no difficulty finding comfortable shoes.  Shoes did not wear out quickly or unevenly.  There was no joint pain in the toes. There was toe joint swelling in the great toes of both feet.  There was no toe joint stiffness.  He was able to straighten the toes.  The toes had not become deformed or suddenly locked up. There was no snapping or clicking sensation in the toes.  There was no catching during movement of the toes.  There was no sensation of something floating in the toe.  There was no feeling of instability of the toe joints or joint looseness. The toe joints did not feel out of place.  There was no soft tissue pain in or between the toes.  The assessment was plantar fasciitis.

In February 2006, the Veteran was treated for a reported five month history of pain in the feet, described as nine in severity on a scale of 10.  The diagnosis was plantar fasciitis.

The Veteran's April 2009 report of medical examination shows that clinical 
evaluation of the feet was normal.  The associated April 2009 report of medical history did not show any indication of plantar fasciitis.

Following service, a VA outpatient treatment record dated in March 2010 shows that the Veteran reported chronic intermittent bilateral foot pain.  Bilateral flat feet were indicated, with callus along the ball.  The diagnosis was foot pain.  X-rays of the feet showed no acute abnormality.

The April 2012 VA examination report shows that the Veteran was shown to have had a diagnosis of plantar fasciitis in 2005.  No current findings were indicated.  The examiner concluded that a current foot condition was less likely as not incurred in or caused by plantar fasciitis during active service.  The examiner explained that there were only two episodes of plantar fasciitis in service that had resolved, and there was no demonstrated chronicity.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection a bilateral plantar fasciitis.  In this regard, while there was evidence of treatment for plantar fasciitis in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and a current disability.  In this regard, there is no persuasive medical evidence that indicates the Veteran has current plantar fasciitis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain, 21 Vet. App. at 321) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has, or has had, plantar fasciitis, see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (showing no chronic disability at separation from service) and post-service treatment records (showing no competent medical evidence linking the asserted disability to service) outweigh the Veteran's contentions.

A basis upon which to grant the Veteran's service connection claim for bilateral plantar fasciitis has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.

Right Knee Disability

The Veteran asserts that he has a right knee disability that is manifested as a result of his period of active service. 

A review of the Veteran's service treatment records shows that in November 2008, he was treated for reported several month history of right knee pain, described as seven on a scale of 10 in severity (retro and peripatella "burning") of insidious onset.  Radiological findings of the right knee were normal.  In December 2008, he reported that he did not have pain, but that the knee felt weird.  He also described instability.  In January 2009, he denied any pain but stated that the right kneecap felt unstable and would click.  The assessment on each date was joint pain localized in the knee.

The Veteran's April 2009 report of medical examination shows that clinical evaluation of the lower extremities was normal.  The associated April 2009 report of medical history did not show any indication of a right knee disability.

Following service, the April 2012 VA examination report shows that the Veteran had a diagnosis of patellar tendonitis of the right knee.  He described army activities had led to pain in both knees, which would come and go. The symptoms would flare with excessive workouts.  The examiner concluded that a right knee disability was less likely as not incurred in or caused by the right knee pain treated in service.  The examiner explained that the multiple episodes of right knee pain had resolved, and there was no demonstrated chronicity.

Having carefully considered the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of service connection a right knee disability.  In this regard, while there was evidence of treatment for right knee pain in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and a current disability.  In this regard, there is no persuasive medical evidence that indicates the Veteran's current right knee disability was etiologically related to his period of active service.  There is also no evidence of the manifestation of arthritis of the right knee within one year following separation from service.

While the Veteran is certainly capable of reporting he has/has had a right knee disability, see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (showing no chronic disability at separation from service) and post-service treatment records (showing no competent medical evidence linking the asserted disability to service) outweigh his contentions.

A basis upon which to grant the Veteran's service connection claim for a right knee disability has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.

Left Knee Disability

The Veteran asserts that he has a left knee disability that is manifested as a result of his period of active service.  A review of his service treatment records reveals that there are no findings pertinent to the left knee during active service.  

The Veteran's April 2009 report of medical examination shows that clinical evaluation of the lower extremities was normal.  The associated April 2009 report of medical history did not show any indication of a left knee disability.

Following service, there are also no findings indicative of a current left knee disability.  The April 2012 VA examination report shows that there was no pathology to render a left knee condition.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection a left knee disability.  In this regard, there was no evidence of treatment for left knee disability in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and any current left knee disability.  In this regard, there is no persuasive medical evidence that indicates the Veteran has a current left knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Without evidence of such disability during the pendency of the claim/appeal (see McClain, 21 Vet. App. at 321) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has/has had left knee disability (see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377), his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (showing no chronic disability at separation from service) and post-service treatment records (showing no current disability) outweigh the Veteran's contentions.

A basis upon which to grant the Veteran's service connection claim for left knee disability has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.

Left Shoulder Disability

The Veteran asserts that he has a left shoulder disability that is manifested as a 
result of his period of active service.  A review of his service treatment records reveals that there are no findings pertinent to the left shoulder during active service.  

The Veteran's April 2009 report of medical examination shows that clinical evaluation of the upper extremities was normal.  The associated April 2009 report of medical history did not show any indication of a left shoulder disability.

Following service, a VA outpatient treatment record dated in March 2010 shows that the Veteran reported chronic intermittent left shoulder pain.  X-rays were within normal limits.  The diagnosis was left shoulder pain.

In April 2011, he reported a three year history of left shoulder pain.  X-rays were essentially normal.  The impression was left shoulder pain, probable occult anterior instability.  A magnetic resonance imaging (MRI) study was indicated.

In August 2011 shows that the Veteran reported a three and a half year history of left shoulder pain.  Findings of an MRI study were said to have shown a Type II acromion with no degeneration of the acromioclavicular joint.  There was minimal tendinosis of the supraspinatus.  In September 2011, he was given an impression of left shoulder pain, most consistent with impingement syndrome. 

The April 2012 VA examination report shows that the Veteran was shown to have a diagnosis of left shoulder tendinosis.  He attributed his symptoms to wear and tear from Army activities, especially when doing upper body exercises.  He described a three and a half year history of symptoms, particularly worse with exercise.  The examiner concluded that a current left shoulder disability was less likely as not incurred in or caused by active service.  The examiner explained that there were no in-service findings related to the left shoulder, and all related treatment of record was following active service.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection a left shoulder disability.  In this regard, while there was no evidence of treatment for a left shoulder disability in service, there is no evidence of chronic disability shown at separation from service, and no evidence of a nexus between an in-service injury or disease and a current disability.  There was also no evidence of the manifestation of arthritis of the left shoulder within one year of separation from service.

While the Veteran is certainly capable of reporting he has/has had a left shoulder disability, see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (showing no evidence of a left shoulder disability) and post-service treatment records (showing no competent medical evidence linking the current left shoulder symptoms to service) outweigh the Veteran's contentions.

A basis upon which to grant the Veteran's service connection claim for a left shoulder disability has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for acne is granted.

Service connection for hyperhidrosis is granted.

Service connection for a right ear disability is granted.

Service connection for PTSD with anxiety, depression, and sleep disturbance is granted.

Service connection for headaches is denied.

Service connection for a viral syndrome is denied.

Service connection for bilateral plantar fasciitis is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for rhinitis, bilateral hearing loss, a skin disability, to include tinea pedis, and an earlier effective date for the grant of service connection for tinnitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

With regard to the issue of service connection for rhinitis, in the April 2012 VA examination report, the Veteran was said to have been first diagnosed with allergic rhinitis in 2005.  The VA examiner, however, did not provide an opinion as to whether the Veteran had a current disability, and if so whether such was etiologically related to his period of active service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr, 21 Vet. App. at 311.

With regard to the issue of service connection for bilateral hearing loss, the Veteran's service entrance and separation examination reports each included audiometric findings that were indicative of some level of hearing impairment, bilaterally.  Following service, in April 2012, the Veteran underwent a VA hearing loss examination wherein the Veteran was diagnosed with normal hearing.  The Board finds that these results appear to be inconsistent with the remaining findings of record, and therefore the opinion regarding etiology is of limited probative value.  Moreover, as it appears that the Veteran may have had a pre-existing hearing loss disability, the opinion regarding etiology is to be provided under a different standard than that used by the examiner.  As indicated above, when no pre-existing condition is noted at the time a Veteran enters service, the presumption of soundness arises, and the Veteran is presumed to have been sound upon entry.  This presumption may only be rebutted by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service.  As such, VA must supplement the record by seeking an another medical examination.  Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr, 21 Vet. App. at 311.

With regard to the issue of service connection for a skin disability, to include tinea pedis, service treatment records show that in August 2005, the Veteran was treated for athlete's foot with edema.  The diagnosis was dermatophytosis tinea pedis and superficial injury of a blister of the right foot.  In June 2008, he was also diagnosed with dermatophytosis tinea pedis.  In the April 2012 VA examination report, the VA examiner concludes that the Veteran exhibited no pathology to render a diagnosis of tinea pedis on that day's examination.  The Board notes that the asserted disability is of the nature that is subject to periodic flare-ups and periods of 
of waxing and waning.  As such, an effort should be made, to the extent possible, to schedule the Veteran for examination during an active period of his asserted disability so as to determine the nature and etiology of any skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

As indicated above, by rating action dated in December 2016, the RO awarded 
service connection for tinnitus, assigning an initial 10 percent disability rating, effective July 23, 2010.  In February 2017, the Veteran timely filed a notice of disagreement as to the effective date of the awards of service connection.  A Statement of the Case has not yet been issued.  The Veteran has properly initiated an appeal with respect to the RO's denial of this claim, and the AOJ must issue a Statement of the Case with respect to the claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall furnish to the Veteran and his representative an appropriate Statement of the Case with respect to the issue of an earlier effective date for the award of service connection for tinnitus.  The Veteran must also be provided with a VA Form 9, and afforded full opportunity to perfect an appeal as to the matter.

The Veteran and his representative are reminded that to obtain appellate review of the claim referenced above, a timely appeal must be perfected.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted rhinitis.  The claims file, to include a copy of this Remand, should be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current diagnosis of rhinitis?

(b)  Is it at least as likely as not that the Veteran's diagnosed rhinitis had its onset in service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for rhinitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the nature and etiology of his current bilateral hearing loss.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had a bilateral hearing loss disability that existed prior to entry into active service? 

(b)  If so, does the evidence of record clearly and unmistakably show that the pre-existing bilateral hearing loss disability did not undergo a worsening during service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) Is it at least as likely as not that any currently diagnosed bilateral hearing loss had its onset in service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide an explanation for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted skin disorder, to include tinea pedis.  

The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's skin complaints, to specifically include tinea pedis. 

Then, the examiner shall provide an opinion with respect to any current disability as to whether it, at least as likely as not, had its onset during, or is etiologically related to, the Veteran's period of active service, to include the treatment for tinea pedis noted in 2005 through 2008.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology, to include consideration that skin symptoms may wax and wane over time. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular skin disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


